Citation Nr: 0913198	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-39 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face and neck, including as due to herbicide (Agent Orange) 
exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 
1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran participated in a hearing before the RO in May 
2006.

The RO originally denied service connection for a single cyst 
in two prior final rating decisions in February and June 
1971.  The RO notified the Veteran of that decision 
and apprised him of his procedural and appellate rights, but 
he did not initiate an appeal.  Therefore, those decisions 
were final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  Subsequently, 
in April 2005, he filed the current claim at issue - 
specifically service connection for a skin disorder of the 
face and neck including as due to a herbicide agent.  This 
specific issue, his purported entitlement to service 
connection for a skin condition of the face and neck, was 
never previously adjudicated.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that claims that are based on distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims, such that a new and material 
evidence analysis is not warranted.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008); see also Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed 
psychiatric disorder (e.g., PTSD), even if medically related 
to a previously diagnosed disorder (such as depressive 
neurosis), is not the same for jurisdictional purposes when 
it has not been previously considered).  Consequently, the 
skin disorder claim at issue must be considered on the full 
merits, de novo, because there is no new and material 
evidence requirement to reopen this claim since there is no 
prior, final adjudication of this particular claim.




FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  Although the Veteran has been diagnosed with cellulitis, 
psuedofolliculitis, and acne of the face and neck, none of 
these skin disorders are on the list of diseases 
presumptively associated with herbicide exposure.

3.  There is no competent evidence to show that the Veteran's 
current cellulitis, psuedofolliculitis, and acne of the face 
and neck are the direct result of his military service.


CONCLUSION OF LAW

A skin disorder was incurred in or aggravated by service, 
including on a presumptive basis due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
Veteran dated in April 2005.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

The RO did not, however, provide VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Regardless, since service connection 
benefits are being denied, neither a disability rating nor an 
effective date will be assigned, so not providing additional 
notice concerning this downstream element of the claim is 
moot and, therefore, at most harmless error.  See too Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, a further 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is not required in this case 
based on the lack of Dingess notice.

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the June 2005 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The Board notes that the RO has obtained 
the Veteran's service treatment records (STRs), service 
personnel records (SPRs), and VA medical treatment records.  
The Veteran has also submitted personal statements in support 
of his claim and private medical records.  There is no 
indication in the claims file that he identified or 
authorized the VA to obtain any additional records, including 
treatment records from private doctors.  The Veteran and his 
representative have not identified additional existing 
evidence necessary for a fair adjudication of the claim that 
has not been obtained.  Nor is there any indication of such 
evidence in the record.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met in this case.  First, there is insufficient evidence of a 
skin disorder of the face and neck in service.  In addition, 
there is no evidence of a presumptive herbicide disease.  
Further, there is neither medical evidence demonstrating that 
any current skin disorder on appeal is linked to service, nor 
sufficient evidence of continuity of symptomatology of a skin 
disorder since service.  As service and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for requiring that a VA examination or medical opinion be 
obtained.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements of service connection discussed above.  Savage, 10 
Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following skin disorders are 
associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and 
dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder of the Face 
and Neck

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, VA medical 
examiners noted the Veteran's cellulitis in April 2005, and 
in March and July 2006.  In addition, a medical opinion by 
Dr. W.B., dated in August 2005 documents a diagnosis of 
psuedofolliculitis, and acne of the face and neck.  
Therefore, the evidence clearly shows the Veteran has a 
current skin disorder of the face and neck.  

Consequently, the determinative issue is whether these 
disorders are attributable to the Veteran's military service, 
including his presumed exposure to Agent Orange or other 
herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to Agent 
Orange exposure, none of the skin disorders diagnosed for the 
Veteran are on the list of diseases associated with herbicide 
exposure for purposes of the presumption, specifically - 
chloracne, porphyria cutanea tarda, or dermatofibrosarcoma 
protuberans.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, cannot be 
applied in this case.  This does not, however, preclude the 
Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current skin 
conditions on a direct basis, including as due to herbicide 
exposure is not warranted.  In this case, even though the 
Veteran is presumed exposed to a herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
competent medical evidence of a nexus between his skin 
conditions and his military service, including due to 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In the medical records provided, there is no indication of a 
link between the Veteran's current disorders and his current 
skin disorder of the face and neck.  The Board acknowledges 
the Veteran is competent to report symptoms of his skin 
disorders.  See 38 C.F.R. § 3.159(a)(2).  However, even 
presuming exposure to herbicides, he is not competent, 
without evidence showing that he either has medical training 
or expertise, to render an opinion as to the medical etiology 
of his skin disorders.  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
On the contrary, Dr. W.B. indicated that the type of acne 
associated with Agent Orange exposure was Chloracne.  Dr. 
W.B. stated that the Veteran's current skin disorder of the 
face and neck was "not similar to the distribution of 
Chloracne."  Most importantly, Dr. W.B. added that he could 
not state that the Veteran's acne or psuedofolliculitis is 
service-connected.  Given the lack of evidence of a 
connection between the Veteran's skin disorder of the face 
and neck and his service in Vietnam, including the 
substantial probative weight of the evidence against such a 
connection, the Board concludes that there is no such 
connection.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

The Veteran has stated that he had bumps and/or a rash on his 
face and neck during his service in Vietnam.  See the 
Veteran's testimony at RO hearing dated in May 2006.  The 
Veteran is competent to testify to experiencing such symptoms 
during service.  See Layno, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  However, after returning from 
Vietnam, the STRs do not show any evidence of a skin disorder 
of the type currently diagnosed.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

There is insufficient evidence in the record to establish the 
required continuity of symptomatology necessary to establish 
service connection for the Veteran's skin disorder of the 
face and neck.  In fact, the evidence of record shows no 
record of complaints of a post-service skin disorder of the 
face and neck until decades after his discharge from service.  
The Federal Circuit Court has held that such an extensive 
lapse of time between the alleged events in service and the 
initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (the Board may weigh the 
absence of contemporaneous medical evidence against lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
The Board concludes that the Veteran's lay evidence is 
outweighed by the available evidence of record and thus that 
continuity of symptomatology has not been established.  

The Board does note the history of treatment of a cyst in the 
Veteran's neck during his service, but, as noted above, this 
issue is not on appeal and therefore not before the Board at 
this time.  It follows that the record does not establish a 
basis to award service connection for a skin disorder based 
on chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a skin disorder 
on either a direct or presumptive basis.  There is no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


